Me. Justice Boggs delivebed the opinion of the Couet. The theory upon which it is sought to sustain this judgment. is that it appeared from the evidence Farrell was indebted to Caywood and that appellees as judgment creditors were entitled to have such indebtedness reduced to a judgment in favor of Caywood, to be collected for their benefit. Caywood and Farrell both denied such indebtedness existed. It is not claimed it appeared from the proof Farrell had ever agreed to pay that or any other sum to Caywood or that Caywood ever claimed or insisted upon the right to have or receive any sum from Farrell, or that there was any secret or fraudulent understanding between those parties with relation to the state of their accounts. The insistence of counsel for the appellees, as we can best understand it, is that upon an adjustment made by the court of the transactions between Caywood and Farrell connected with the contract for the sale of land and the rescission thereof, the obligation of the latter to pay the former appeared. In support of this view counsel, in their brief, submit the following as a true and correct statement of the accounts between those parties: James E. Caywood, in account with Felix G. Farrell, Dr. Dec. 31, 1892. To 112 acres of land...........$ 9,000.00 Dec. 31, 1893. To 1 yr’s in’t on $8,000 at 7 pr. ct. 560.00 Dec. 31, 1894. To 1 y’rs in’t on $7,844......... 548.00 Dec. 31, 1894. .Corn furnished Caywood to feed his stock................................. 165.80 Oct. 1894. Cash paid for gathering corn....... 195.43 Lumber for house................. 218.55 Two years tax.................... 70.00 Total debits, ■ $10,757.78 Contra. Cash paid at time of purchase................$ 1,000.00 Dec. 31, 1893. Interest 1 year................. 560.00 Dec. 31, 1893. On principal...... ........... 156.00 Sept. 1894. Corn to Conover............... 1,440.00 FTov. 1894. 112 acres of land sold to Chittick 8,630.00 Total credits......$11,786.00 Balance due Caywood...................$1,028.22 Judgment was rendered against Farrell for the amount thus made to appear to be due to Caywood. In the statement the amount received by Farrell for the corn is made to figure as a credit in favor of Caywood. " When Caywood reconveyed the farm to Farrell and secured the surrender and cancellation of the notes he had given for the purchase price of the farm he knew Farrell liad seized and sold the corn, and claimed the right to apply the money so received as a payment upon the notes, and that he was then holding the money as so much received in partial payment 'of the notes. Caywood did not question the right of Farrell to so apply the money—he has never questioned it—but accepted the surrender of the notes with the clear and explicit understanding that Farrell would retain the money received for the corn as having been collected upon the notes unless the appellees could succeed in maintaining their alleged superior .right or preference thereto as between themselves and Farrell. The court adjudicated adversely to the claim of the appellees that they had better right to the money than had Farrell. We are unable to understand upon what ground it can be insisted Farrell, because of this decision of the court, became liable to answer to Oaywood for the money. There was no such liability, but as between them the money properly belonged to Farrell, as having been collected upon the notes before they were surrendered by him to Oaywood. Both these parties upon that basis rescinded the land trade and adjusted their accounts, and no reason exists why the court should assume to make a new contract and settlement for them. Nor is there any reason apparent to us warranting the, inclusion in the statement of the account of the item of “112 acres of land, $8,630,” as a credit in favor of Oaywood. When Oaywood reconveyed the farm to Farrell it was not known to whom or at what price the farm might or could be again sold. There is nothing in the record tending to show it was contemplated Oaywood was to be interested in any way in any disposition that might afterward be made of the farm or that the parties or either of them, had Chittick or any other person in view as a probable or possible purchaser. Oaywood could not have been called upon to make good any loss arising from a re-sale, nor had he any interest accruing from a future profitable sale, even had it been proven the sale to Chittick resulted in a profit to Farrell. The evidence does not disclose that Farrell was indebted to Oaywood. Hence the judgment must be and is reversed and the cause will not be remanded.